         Case 1:16-cv-10669-ADB Document 79 Filed 04/12/19 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


WENDY SWOLINZKY d/b/a BOOKABOAT,          )
Plaintiff,                                )
                                          )
 VS.                                      ) C.A. NO. 1:16-cv-10669-
                                          )
 ADB BEVERLY WRIGHT, SPENCER BOOKER,)
 and JAMES NEWMAN, as they are the        )
 AQUINNAH BOARD OF SELECTMEN, and         )
 BEVERLY WRIGHT, individually, and        )
 VERNON WELCH                             )
Defendants.                               )
__________________________________________)


                                  JOINT STATUS REPORT



       Pursuant to the Court’s April 9, 2019 Electronic Order, the parties report to the Court as
follows:

   1. As the remaining counterclaims and crossclaims asserted by Mr. Welch all arise under
      common law, the Parties agree and would propose that the Court now enter and Order
      remanding those remaining state law claims to the Superior Court as this action was filed
      in the Superior Court of the Commonwealth of Massachusetts in and for Dukes County,
      entitled Wendy Swolinzky, d/b/a/ Bookaboat v. Aquinnah Board of Selectmen, et. al,
      Civil Action No. DUCV2013-00049.

   2. The Parties seek to have Final Judgment entered so as to enable them to exercise their
      rights to appeal the Decision to the First Circuit Court of Appeals forthwith, if any.


   3. As referenced by this Court in its summary judgment decision, Plaintiff intends on
      pursing a claim pursuant to M.G.L. c. 79, § 14, for an assessment of damages arising out
      of the Defendants’ taking of the Plaintiffs’ properties by eminent domain in Superior
      Court.
         Case 1:16-cv-10669-ADB Document 79 Filed 04/12/19 Page 2 of 3




 Respectfully submitted,
The Plaintiff,                   The Defendants,
WENDY SWOLINZKY d/b/a BOOKABOAT, BEVERLY WRIGHT, SPENCER BOOKER,
By her attorneys,                JAMES NEWMAN, as they are the
                                 AQUINNAH BOARD OF SELECTMEN,
LAW OFFICES OF TIMOTHY M. BURKE  and BEVERLY WRIGHT, Individually,
                                 By their attorneys,
                                 PIERCE DAVIS & PERRITANO LLP



/s/ Timothy M. Burke                   /s/ Seth B. Barnett
Timothy M. Burke, BBO #065720          Seth B. Barnett, BBO #661497
160 Gould Street, Suite 100            10 Post Office Square, Suite 1100N
Needham, MA 02494                      Boston, MA 02109-4603
(781) 455-0707                         (617) 350-0950
attytimburke@gmail.com                 sbarnett@piercedavis.com



Defendant,
VERNON WELCH,


By his Attorneys,


/s/ Marilyn H. Vukota
_________________________________
Marilyn H. Vukota, BBO #633225
McCarron, Murphy & Vukota, LLP
282 Upper Main Street
P.O. Box 1270
Edgartown MA 02539
(508) 627-3322
MHV@Edgartownlaw.com
          Case 1:16-cv-10669-ADB Document 79 Filed 04/12/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

        I hereby certify that the foregoing, filed through the Electronic Case Filing System, will
be sent electronically to the registered participants as identified on the Notice of Electronic Filing
and that a paper copy shall be served upon those indicated as non-registered participants on April
12, 2019

                                               /s/
                                               _________________________
